123 F.Supp.2d 1186 (2000)
UNITED STATES of America, Plaintiff,
v.
$1,646,000 IN CASHIERS CHECKS AND CURRENCY, Defendant.
No. C9720326JF.
United States District Court, N.D. California. San Jose Division.
December 14, 2000.

ORDER WITHDRAWING PRIOR ORDER OF NOVEMBER 2, 2000
FOGEL, District Judge.
On October 28, 1998, this Court issued an order addressing the parties' cross-motions for summary judgment. That order was designated "Not For Publication." On November 2, 2000, this Court re-issued the order at the request of counsel for claimant, this time designating it for publication.
Counsel for the United States subsequently submitted a letter dated November 24, 2000, requesting that the Court withdraw its November 2, 2000 order. Counsel pointed out that the United States was not given notice of the request for publication and that the re-issuance of the order was confusing in light of the ultimate disposition of the case. Based upon the arguments presented by counsel for the United States, this Court has decided to withdraw its order of November 2, 2000.
*1187 Accordingly, the order of November 2, 2000 is WITHDRAWN.